Citation Nr: 1700825	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-07 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for back disability secondary to a service connected bilateral knee disability.

2.  Entitlement to a rating in excess of 10 percent prior the March 7, 2011, and in excess of 20 percent thereafter for right knee arthritis with limited flexion.

3.  Entitlement to a rating in excess of 10 percent for right knee arthritis with limited extension.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the Board at a January 2011 hearing conducted at the RO.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the November 2011 hearing is no longer employed at the Board.  In a September 2016 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101 (c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded in November 2016 that he did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

During the pendency of this appeal, a March 2015 RO decision increased the rating for the Veteran's right knee arthritis based on limitation of extension from 10 percent to 20 percent as of March 7, 2011.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for right knee arthritis based on limitation of flexion and extension, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's back disability has been aggravated by service connected bilateral knee disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for aggravation of a back disability, due to service connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in October 2007 and February 2009. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination report adequately provided the findings necessary to a resolution of the appeal.  The Veteran provided a statement in November 2016 that he was acquiring additional private treatment records but to this date has not submitted the additional private treatment records.  Additionally the Board notes that this decision is favorable to the Veteran in that service connected for aggravation of a back disability is granted.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has asserted that his current back condition was caused by or aggravated by his service connected bilateral knee disabilities.  The Veteran has not claimed that his back condition began during service.

A review of the Veteran's service treatment records shows that he reported and was treated for lower back pain diagnosed as a muscle strain.  No other reports of lower back pain are noted in his service treatment records and his June 1981 separation examination report showed he was assessed with a clinically normal spine.

A November 2007 VA examination report shows that the Veteran reported his back pain began in August 2006 after reinjuring his right knee at his job as a corrections officer.  The examiner opined that there was no secondary service connection for a back condition based on history and examination of the Veteran's spine and reports provided by the Veteran.  

A December 2007 private treatment letter from the Veteran's treating physician reported that the Veteran's back pain was caused by his bilateral knee conditions.  

A January 2011 private treatment report shows that the Veteran was diagnosed with a lumbar spine sprain and strain with chronic antalgic gait, lumbar herniated nucleus pulposis, and degenerative changes of the lumbar spine.  The private physician reported that there was a persistent antalgic gait that caused extra stress to the left knee and lower back.  The physician also noted that the Veteran had a persistent marked restricted range of motion of the lumbar spine with tenderness to the spinous process with spasm.  

A November 2012 private disability determination report notes that the Veteran reported that he first injured his back in 1996 after he fell on the job as a corrections officer in pursuit of an inmate.

A February 2015 VA examination report shows that the VA examiner opined that the Veteran's back condition was not related to service.  The examiner noted that the Veteran had back pain diagnosed in service as a muscle spasms but did not complain of any back issues until 1996 after a work injury.  The examiner then opined that that a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation could not be established.  The examiner noted that the Veteran had an injury in 1996 which caused the Veteran to experience back pain.  The examiner reported that the back pain could have been aggravated by the decreased range of motion of the two service connected knees.  The examiner noted that it was hard to determine how much the service connected knee disability or work related injuries aggravated the back condition.  The examiner then noted that regardless of an established baseline, the Veteran's back condition was at least as likely as not aggravated beyond its natural progression by the service connected knee disabilities.  

Although the Veteran does not assert that a current back disability was incurred in-service, the Board has nevertheless reviewed the service medical records for evidence of symptoms or a diagnosis of a back condition.  The service medical records do show that he was treated for lower back pain diagnosed as a muscle strain in 1977.  However, there are no other reports of back pain noted in his remaining service treatment records and his separation examination noted a clinically normal spine.  In addition, there is no evidence of a back condition manifesting in the first year following service discharge and the first objective medical evidence of a back condition was not noted until many years following service discharge.  Additionally, none of the medical professionals have suggested any association between any current back condition and service.  Most probative is the February 2015 VA examiner's opinion that concluded after a review of the claims file, reported medical history from the Veteran, and a physical examination that the Veteran's current back disability was not related to the in-service muscle strain.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for a back disability on a direct basis or as a chronic condition manifesting within one year of service separation. 

The Board also finds that the criteria for secondary service connection have not been met.  The evidence shows that the Veteran is service-connected for arthritis of the left and right knees.  However, there is no objective evidence contained in the Veteran's private treatment records or VA treatment records that show that the diagnosed back disability was caused by those service-connected disabilities.  The Board finds that the February 2015 VA examiner concluded that the Veteran's back disability was not caused by his service-connected knee disabilities.  Therefore, based on the medical evidence of the record, the Board finds that the preponderance of the evidence is against a finding that Veteran's current back disability was due to or caused by the service-connected knee disabilities.

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for aggravation of a back disability due to the service connected knee disabilities.  38 C.F.R. § 3.310 (2016).

The Board notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107 (b) (West 2014).  Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here the Board notes that the while the February 2015 VA examiner reported that a baseline level of severity was hard to determine prior to the Veteran's reported 1996 knee injury which he reported also caused back pain.  The examiner did opine that regardless of the inability to establish a baseline level of severity of the back disability, the Veteran's service connected knee disability aggravated his back disability beyond the natural progression of the disorder.  Moreover, the examiner provided specific details as to how the back disability was aggravated by the reduced ranged of motion of the service connected knee disabilities.  The Board also notes that there is no competent medical opinion which explicitly refutes that of the February 2015 VA examiner.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that back disability has been aggravated by his service-connected bilateral knee disability.  Therefore, service connection is warranted for aggravation of a back disability.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for back disability is granted.  


REMAND

A Remand is required regarding the issue of entitlement to an increased rating for right knee arthritis based on limitation of flexion and extension.  Although a VA examination was conducted in 2015, recent case law renders that examination inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examination appears insufficient to assess the Veteran's right knee range of motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the right knee disability.

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings for a right knee disability because an allowance of those claims could change the outcome of the TDIU claim. The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA knee examination, by an examiner with the proper expertise, to determine the current severity of the right knee disability.  The electronic claims file must be made available to the examiner for review.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


